DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on March 29, 2021, the rejections of claims 18, 36 and 38 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on March 3, 2021 have been withdrawn.

Reason for Allowance
Claims 1, 18, 21-36 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 18 recites the light scattering particles comprising a phase changing material that is a solid at the first temperature and a liquid at the second temperature.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 36 and 38 depend from claim 18, so they are allowed for the same reason.
The examiner’s statements of reason for allowance of claims 1 and 21-35 were given in the Office Action mailed on March 3, 2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        April 1, 2021